This cause is undertaken to be brought here by the direct appeal method of review procedure. Unfortunately, the statute controlling the matter of this court's acquiring jurisdiction of the case, apparently has not been obeyed. The judgment sought to be reviewed was entered April 17, 1933. On April 20, three days later, the Wyoming Automotive Company filed its notice of appeal but there is nothing in the record to show service of the notice. More than 14 years ago, in Culbertson v. Ainsworth, 26 Wyo. 214, 181 P. 418, this court, speaking concerning this requirement of the statute (now Wyo. Rev. St. 1931, 89-4902), said:
"But the service of the notice within the time prescribed therefor after the entry of the judgment or order appealed from is also essential to give this court jurisdiction, if, indeed, service of the notice is not the principal act required to be done within the prescribed time in taking the appeal. The language of the statute is that an appeal must be taken by serving a notice in writing to such effect, etc., and, that `said notice' shall be filed within said ten days. Clearly, therefore, the *Page 34 
notice must be served within ten days from the entry of the judgment, and the fact of such service within that time must be shown by the record to give this court jurisdiction."
Since then, the court has consistently adhered to the views thus expressed. See McGinnis v. Beatty, 27 Wyo. 287,293, 196 P. 311; Koch v. Koch, 41 Wyo. 450, 287 P. 85; Lindback v. Lackey, 41 Wyo. 493, 287 P. 320; Simpson v. Occidental Building  Loan Ass'n et al., 45 Wyo. 425, 431,19 P.2d 958.
Additionally, it may be noted that the abstract of the record fails to comply with the requirements of Rule 37 of this court, and the cause is, for that reason also, subject to dismissal. Simpson v. Occidental Building  Loan Ass'n et al., supra. See, also, Brewer v. Folsom Brothers Co., 43 Wyo. 433, 438-9, 5 P.2d 283; Fryer v. Campbell, 46 Wyo. 491, 28 P.2d 475; In re St. Clair's Estate, 46 Wyo. 446, 28 P.2d 894.
The appeal must be dismissed.
Dismissed.
KIMBALL, C.J., and BLUME, J., concur.